DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/26/2021. 
In the instant Amendment, claims 10, 12, 15, 18 and 21 have been amended. Claim 19 has been cancelled.
Claims 1-18 and 20-21 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
The limitation “coating copper plates on both sides of the printed circuit board substrate” in claim 3 should read “coating copper plates on both sides of a printed circuit board substrate” (emphasis added).
The limitation “a uncompensated image data storage step” in claim 7 should read “an uncompensated image data storage step” (emphasis added).
The limitation “using the difference between the temperature of…” in claim 2 should read “using a difference between the temperature of…”
The limitation “the housing unit” in line 2 of claim 5 should read “a housing unit”. The limitation “the temperature calibration device control unit” in line 4 of claim 5 should read “a temperature calibration device control unit”.
The limitation “the thermal camera’s image screen” in last two lines of claim 11 should read “a thermal camera’s image screen”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 claims multiple statutory categories of a system and a method, so it is unclear whether claim 7 is directed to a system or a method.
Claims 8-10 and 18 depend on claim 7 and are rejected the same as rejected claim 7 as set forth above.
Claim 4 recites “the operation processing unit subtracts the difference in the temperature of the temperature measurement substrate detected by the thermal camera and the temperature of the temperature 15measurement substrate detected by the temperature sensor.” It is unclear from which the difference is subtracted, so the claim is unclear.

Claim 5 recites “a temperature measurement substrate is mounted on one side of the temperature calibration device control unit”. It is unclear whether “a temperature measurement substrate” mentioned in claim 5 is the temperature measurement substrate claimed in claim 1 or is another temperature measurement substrate.
Claim 6 is rejected because it depends on rejected claim 5 as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Soreefan et al. (U.S. 2020/0105407) hereinafter Soreefan.
Regarding claim 1, Soreefan discloses a temperature measuring system comprising: 
a thermal camera unit for measuring the temperature of the subject to be measured 5equipped with a thermal camera (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065], [0050]; infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112); and 
an externally mounted temperature calibration device that is located outside the thermal camera unit and includes a temperature measurement substrate which is photographed with the subject by a thermal camera when photographing the subject; wherein the externally mounted temperature calibration device is fixed and mounted on 10one side of the thermal camera unit (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature. The tab 116, i.e. temperature calibration device that includes a measurement substrate, is within the field of view of infrared detector 112 and mounted on one side of the infrared detector; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112. The infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112; [0049]: the tab 116 can be formed on a substrate including printed circuit board (PCB)).  

Regarding claim 12, Soreefan discloses an externally mounted temperature calibration device satisfying claim 1 as discussed in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 11, 13 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407) hereinafter Soreefan.
Regarding claim 2, Soreefan discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses wherein a temperature sensor is mounted on the temperature measurement substrate, an operation processing unit detects the temperature of the temperature measurement substrate measured by the thermal camera from the image of the temperature measurement substrate photographed with the subject when photographing the subject, and the operation processing unit calibrates the thermal image, using the difference between 20the temperature of temperature measurement substrate measured by the thermal camera and the 28temperature of the temperature measurement substrate measured by the temperature sensor (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112. The infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112; [0062]: the processor 106 determines temperature data of the tab 116 from thermal image 18 captured by the infrared detector 112; [0077], [0079]: the infrared detector determines the temperature of tab 116, which is compared to reference temperature of the tab 116 detected by the temperature sensor 114, hence a difference between the two detected temperatures. The infrared detector 112 is calibrated until the temperature of the tab 116 as detected by the infrared detector 112 is equal to the reference temperature as determined by the temperature sensor 114, hence the difference between the temperature detected by infrared detector and the reference temperature of the temperature sensor is zero).  
Soreefan does not explicitly disclose a temperature sensor is mounted on the opposite side of the side facing the thermal camera 15unit on the temperature measurement substrate.
However, Soreefan discloses that the temperature sensor is mounted on the tab 116 on a surface other than the surface facing the infrared detector such that the infrared detector 112 cannot image the temperature sensor (Soreefan Figs. 2-3 and 8-9, [0050], [0046]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor mounted on any surface of the substrate that is other than the surface facing the infrared camera such that it is not in the field of view of the infrared camera as taught by Soreefan, including the surface opposite to the surface facing the infrared camera, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e.so that the temperature sensor is not viewed by the infrared camera) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.418, 82 USPQ2d 1385, 1395-97 (2007).  
 

Regarding claim 4, Soreefan discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses wherein when calibrating the thermal image including subject to be measured photographed with a thermal camera, in the thermal image including the subject to be measured photographed by the thermal camera, the operation processing unit subtracts the difference in the temperature of the temperature measurement substrate detected by the thermal camera and the temperature of the temperature 15measurement substrate detected by the temperature sensor (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112. The infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112; [0077], [0079]: the infrared detector determines the temperature of tab 116, which is compared to reference temperature of the tab 116 detected by the temperature sensor 114, hence a difference between the two detected temperatures. The infrared detector 112 is calibrated until the temperature of the tab 116 as detected by the infrared detector 112 is equal to the reference temperature as determined by the temperature sensor 114, hence the difference between the temperature detected by infrared detector and the reference temperature of the temperature sensor is zero. Hence, the difference is removed or subtracted).

Regarding claim 11, Soreefan and discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses  33wherein an externally mounted temperature calibration device is mounted on the thermal camera so that the temperature measurement substrate enters the field of view of the thermal camera's lens, and a part of the temperature measurement substrate is placed on one side of the thermal camera's image screen (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature. The tab 116, i.e. temperature calibration device that includes a measurement substrate, is within the field of view of infrared detector 112 and mounted on one side of the infrared detector).  

Regarding claim 13, Soreefan discloses an externally mounted temperature calibration device satisfying claim 2 as discussed in claim 2 above.

Regarding claim 15, Soreefan discloses an externally mounted temperature calibration device satisfying claim 4 as discussed in claim 4 above.
Claims 3 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407) hereinafter Soreefan, further in view of Maier (US 4,768,885).
Regarding claim 3, Soreefan discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses wherein the temperature 5measurement substrate is printed circuit board substrate, and the surface of the printed circuit board is coated with a matte black paint (Soreefan [0049]: the tab 116 can be formed on a substrate including printed circuit board (PCB), coated or painted along external surface of the tab 116 with a material having desired emissivity such as black paint).  
Soreefan does not explicitly disclose the temperature 5measurement substrate is formed by coating copper plates on both sides of the printed circuit board substrate, both sides of the printed circuit board substrate are connected using copper contacts.
However, Maier discloses the temperature 5measurement substrate is formed by coating copper plates on both sides of the printed circuit board substrate, both sides of the printed circuit board substrate are connected using copper contacts, the surface of the printed circuit board is coated with a matte black paint (Maier Figs. 3-4, Col. 3, lines 20-45: a heating substrate comprising block 36 of thermally conductive material which is copper, which accommodate a tubular heater 38, hence temperature substrate with copper plates on both side, hence connected copper contacts on both side of circuit. The surface of the block 36 is painted matt black. Pair of electrical leads are coupled to thermometer for measurement, hence electrical contacts wherein copper is known to be used because it is electrically conductive).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Soreefan, and further incorporate having the temperature 5measurement substrate is formed by coating copper plates on both sides of the printed circuit board substrate, both sides of the printed circuit board substrate are connected using copper contacts, the surface of the printed circuit board is coated with a matte black paint, as taught by Maier, for thermal efficiency and control (Maier Col. 2, line 25).

Regarding claim 14, Soreefan and Maier disclose an externally mounted temperature calibration device satisfying claim 3 as discussed in claim 1 above.

Claims 5-6 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407) hereinafter Soreefan, further in view of Shimizu et al. (JP 2009246731 – see translation attached) hereinafter Shimizu.
Regarding claim 5, Soreefan discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Soreefan broadly discloses wherein the housing unit of the temperature calibration device is mounted on one side of the 20thermal camera unit, 29the temperature calibration device control unit for detecting the temperature from the temperature sensor and transmitting it to the operation processing unit is located inside the housing unit of the temperature calibration device, a temperature measurement substrate is mounted on one side of the temperature 5calibration device control unit, faces the thermal camera (Soreefan [0065], Figs. 2-3 and 8-9: the temperature sensor 114 detects temperature of tab 116 as a reference temperature data which is transmitted from the sensor 114 to the processor 106. Hence, the sensor should have unit to transmit the temperature data to the processor).
Sorrefan does not explicitly disclose the temperature calibration device control unit for detecting the temperature from the temperature sensor and transmitting it to the operation processing unit is located inside the housing unit of the temperature calibration device, a temperature measurement substrate is mounted perpendicular to the temperature calibration device control unit.
Shimizu discloses the housing unit of the temperature calibration device is mounted on one side of the 20thermal camera unit, 29the temperature calibration device control unit for detecting the temperature from the temperature sensor and transmitting it to the operation processing unit is located inside the housing unit of the temperature calibration device, a temperature measurement substrate is mounted on one side of the temperature 5calibration device control unit, faces the thermal camera and is perpendicular to the temperature calibration device control unit (Shimizu Figs. 1-4, a thermal camera having heat equalizing plate 1 which is a black body and faces the thermal camera and is reference heat source for correction. A conversion unit 6 receives temperature information of the plate 1 measured by temperature sensor 5 on the plate 1. The received temperature data is then transmitted to calculation unit 7, i.e. processing unit. Transmission part 5a, which is perpendicular to the substrate plate 1, extends and is inserted into the conversion unit 6 for transmission, hence housing of control unit for detecting temperature from sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Soreefan, and further incorporate having 10 the housing unit of the temperature calibration device is mounted on one side of the 20thermal camera unit, 29the temperature calibration device control unit for detecting the temperature from the temperature sensor and transmitting it to the operation processing unit is located inside the housing unit of the temperature calibration device, a temperature measurement substrate is mounted on one side of the temperature 5calibration device control unit, faces the thermal camera and is perpendicular to the temperature calibration device control unit, as taught by Shimizu, to improve accuracy of the thermal camera (Shimizu Background).

Regarding claim 6, Soreefan and Shimizu disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
Soreefan disclose the temperature sensor is located at the upper part on one side of the temperature measurement substrate as in Figs. 8-9.
Soreefan does not explicitly disclose wherein 10on one side of the temperature measurement substrate, a connector is located at the lower part, the connector is coupled with a connector coupling unit located on one side of the temperature calibration device control unit to mount a temperature measurement board to the temperature calibration device control unit, and thereby, power is supplied to the temperature sensor through 15the temperature calibration device control unit.  
However, Shimizu discloses 10on one side of the temperature measurement substrate, a connector is located at the lower part, the connector is coupled with a connector coupling unit located on one side of the temperature calibration device control unit to mount a temperature measurement board to the temperature calibration device control unit, and thereby, power is supplied to the temperature sensor through 15the temperature calibration device control unit (Shimizu Figs. 1-4, a thermal camera having heat equalizing plate 1 which is a black body and faces the thermal camera and is reference heat source for correction. A conversion unit 6 receives temperature information of the plate 1 measured by temperature sensor 5 on the plate 1. The received temperature data is then transmitted to calculation unit 7, i.e. processing unit. Transmission part 5a, which is perpendicular to the plate 1, extends and is inserted into the conversion unit 6 for transmission, hence connector to connect with coupling unit on control unit. The transmission part 5a is located at lower part of the substrate plate 1. Furthermore, the temperature sensor should have power supply to function, which is known in the art to have power supply transmitted through transmission cable).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Soreefan, and further incorporate having 10on one side of the temperature measurement substrate, a connector is located at the lower part, the connector is coupled with a connector coupling unit located on one side of the temperature calibration device control unit to mount a temperature measurement board to the temperature calibration device control unit, and thereby, power is supplied to the temperature sensor through 15the temperature calibration device control unit, as taught by Shimizu, to improve accuracy of the thermal camera (Shimizu Background).

Regarding claim 16, Soreefan and Shimizu disclose an externally mounted temperature calibration device satisfying claim 5 as discussed in claim 5 above.

Regarding claim 17, Soreefan and Shimizu disclose an externally mounted temperature calibration device satisfying claim 6 as discussed in claim 6 above.

Claims 7-10 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407) hereinafter Soreefan, further in view of Kostrzewa et al. (US 2013/0147966) hereinafter Kostrzewa.
Regarding claim 7, Soreefan discloses a temperature measuring system comprising: 
a thermal camera unit for measuring the temperature of subject to be measured equipped 30with a thermal camera (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065], [0050]; infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112); and 
an externally mounted temperature calibration device that is located outside the thermal camera unit and includes a temperature measurement substrate which is photographed with the subject by a thermal camera when photographing the subject (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature. The tab 116, i.e. temperature calibration device that includes a measurement substrate, is within the field of view of infrared detector 112 and mounted on one side of the infrared detector; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112. The infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112; [0049]: the tab 116 can be formed on a substrate including printed circuit board (PCB));
5a method for operating the temperature measuring system comprising: 
a signal measurement step wherein the image that is photographed by a thermal camera and includes the temperature measurement substrate and the subject to be measured, is transmitted to the operation processing unit, and the temperature of the temperature measurement substrate measured by the temperature sensor that is mounted on a surface other than the surface facing the 10thermal camera unit in the temperature measurement substrate, is transmitted to the operation processing unit (Soreefan [0062], [0086]: thermal image of objects and tab 116 are transmitted from the infrared detector 112 to processor 106; [0065], [0086]: the temperature sensor 114 detects temperature of tab 116 as a reference temperature data which is transmitted from the sensor 114 to the processor 106; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112 and is mounted on surface other than the surface facing the thermal camera as in Fig. 9); 
a uncompensated image data step wherein the operation processing unit receives the image which photographed by a thermal camera in the signal measurement step and which included the temperature measurement 15substrate and the subject to be measured as image data (uncompensated image data) before compensation (Soreefan [0062], [0086]: thermal image of objects and tab 116 are transmitted from the infrared detector 112 to processor 106); 
an image data detection step of the temperature measurement substrate wherein the operation processing unit detects image data of the temperature measurement substrate from the image data before compensation (Soreefan Figs. 2-3 and 8-9, [0062], [0086]: thermal image of objects and tab 116 are transmitted from the infrared detector 112 to processor 106. The processor 106 determines temperature data of the tab 116 from thermal image 18 captured by the infrared detector 112, i.e. image data before compensation);
31a step of temperature detection by the temperature sensor, wherein the operation processor derives the temperature at the same time point as the temperature data of the image data detection step of the temperature measurement substrate, from the temperatures detected through the temperature sensor in the signal measurement step, 5as the temperature value of the temperature measurement substrate measured by a temperature sensor (Soreefan [0065], [0086]: the temperature sensor 114 detects temperature of tab 116 as a reference temperature data which is transmitted from the sensor 114 to the processor 106. Hence, the processor 106 detects reference temperature data from the sensor); and 
a step of temperature detection of the temperature measurement substrate by the thermal camera, wherein the operation processing unit detects the temperature of the temperature measurement substrate, namely, the temperature of the temperature measurement substrate 10measured by the thermal camera, from the image data of the temperature measurement substrate extracted in the image data detection step of the temperature measurement substrate (Soreefan Figs. 2-3 and 8-9, [0062], [0086]: The processor 106 determines temperature data of the tab 116 from thermal image 18 captured by the infrared detector 112, i.e. image data before compensation).  

Soreefan does not explicitly disclose a uncompensated image data storage step (storage step of image data before compensation) wherein the operation processing unit temporally stores the image which photographed by a thermal camera in the signal measurement step and which included the temperature measurement 15substrate and the subject to be measured, in the memory unit, as image data (uncompensated image data) before compensation; and temporarily stores image data of the temperature measurement substrate from the image data before compensation, in the memory unit; and store the temperatures detected through the temperature sensor in the signal measurement step temporarily in the memory unit 5as the temperature value of the temperature measurement substrate measured by a temperature sensor.
However, Kostrzewa discloses that it is known in the art to temporally store data before processing wherein temperature data can be stored (Kostrzewa [0076]-[0077], [0084]-[0086]: correction values, temperature data for FPA and infrared camera, and temperature differences can be stored in memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Soreefan, and further incorporate temporally stores the image which photographed by a thermal camera in the signal measurement step and which included the temperature measurement 15substrate and the subject to be measured, in the memory unit, as image data (uncompensated image data) before compensation; and temporarily stores image data of the temperature measurement substrate from the image data before compensation, in the memory unit; and store the temperatures detected through the temperature sensor in the signal measurement step temporarily in the memory unit 5as the temperature value of the temperature measurement substrate measured by a temperature sensor, as taught by Kostrzewa, for processing for recognizing inaccurate image data to have more accurate thermal image data (Kostrzewa [0069], [0077]).


Regarding claim 8, Soreefan and Kostrzewa disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses a temperature calibration step wherein the operation processing unit calibrate the thermal camera by using the temperature value of the temperature measurement substrate by the temperature sensor obtained in the temperature detection step by the temperature sensor and the temperature value of the 32temperature measurement substrate by the thermal camera obtained in step of temperature detection of the temperature measurement substrate by thermal camera (Soreefan [0062]: the processor 106 determines temperature data of the tab 116 from thermal image 18 captured by the infrared detector 112; [0077], [0079]: the infrared detector determines the temperature of tab 116, which is compared to reference temperature of the tab 116 detected by the temperature sensor 114, hence determine difference between the two detected temperatures. The infrared detector 112 is calibrated until the temperature of the tab 116 as detected by the infrared detector 112 is equal to the reference temperature as determined by the temperature sensor 114, hence the difference between the temperature detected by infrared detector and the reference temperature of the temperature sensor is zero).  
Soreefan does not explicitly disclose a temperature calibration step wherein the operation processing unit corrects image data before compensation stored in the uncompensated image data storage step, by using the temperature value of the temperature measurement substrate by the temperature sensor obtained in the temperature detection step by the temperature sensor and the temperature value of the 32temperature measurement substrate by the thermal camera obtained in step of temperature detection of the temperature measurement substrate by thermal camera.
Kostrzewa discloses a temperature calibration step wherein the operation processing unit corrects image data before compensation stored in the uncompensated image data storage step, by using the temperature value of the temperature measurement substrate by the temperature sensor obtained in the temperature detection step by the temperature sensor and the temperature value of the 32temperature measurement substrate by the thermal camera obtained in step of temperature detection of the temperature measurement substrate by thermal camera (Kostrzewa [0028], [0040], [0077]-[0080]: processing and control block 120 receives thermal image data captured by the FPA of the infrared camera (as in Figure 5, step 504) and temperature data from temperature sensor (step 502) for processing, recognize inaccurate temperature data. The FPA are focal plane arrays of the infrared camera which detect infrared radiation to provide thermal images of target as in Kostrzewa [0003], wherein the target include objects in the optical path; [0030], [0059]-[0060]: processing and control block 120 interfaces with temperature sensor and corrects the thermal image based on temperature readings from the temperature sensor; [0076]-[0077], [0084]-[0086]: correction values, temperature data for FPA and infrared camera, and temperature differences can be stored in memory; [0080]-[0081]: processing and control block 120 estimates temperature difference between thermal image data and temperature sensor data  of components including window 170; [0085]: a variety of sets of correction values, i.e. calibration information, may be determined based on the temperature difference result in block 510, Figure 5; Figure 5, block 516, [0098]: applies the correction values to thermal image data of the infrared camera and thermal image data of the infrared camera as in [0033]; [0029], [0085]: the correction values are offset values).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Soreefan, and further incorporate having a temperature calibration step wherein the operation processing unit corrects image data before compensation stored in the uncompensated image data storage step, by using the temperature value of the temperature measurement substrate by the temperature sensor obtained in the temperature detection step by the temperature sensor and the temperature value of the 32temperature measurement substrate by the thermal camera obtained in step of temperature detection of the temperature measurement substrate by thermal camera, as taught by Kostrzewa, for processing for recognizing inaccurate image data to have more accurate thermal image data (Kostrzewa [0069], [0077]).


Regarding claim 9, Soreefan and Kostrzewa disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses wherein in the temperature correction step, the operation processing unit obtains a difference between the temperature value of the temperature measurement substrate by the temperature sensor and the temperature value of the temperature measurement substrate by the thermal camera, as a compensation value, and is corrected by subtracting the compensation value from the image 10data before compensation obtained in the uncompensated image data storage step (Soreefan Figs. 2-3 and 8-9, [0040], [0046]-[0047], [0065]: a temperature sensor 114 positioned on tab 116 to measure temperature of the tab 116 as a reference temperature; [0050]: the temperature sensor 114 is positioned on the tab 116 such that it is external to field of view of infrared detector 112. The infrared detector 112 detects temperature of the tab 116 and other objects positioned within the field of view of the infrared detector 112; [0077], [0079]: the infrared detector determines the temperature of tab 116, which is compared to reference temperature of the tab 116 detected by the temperature sensor 114, hence a difference between the two detected temperatures. The infrared detector 112 is calibrated until the temperature of the tab 116 as detected by the infrared detector 112 is equal to the reference temperature as determined by the temperature sensor 114, hence the difference between the temperature detected by infrared detector and the reference temperature of the temperature sensor is zero. Hence, the difference is removed or subtracted).
Kostrzewa further discloses in the temperature correction step, the operation processing unit obtains a difference between the temperature value of the temperature measurement substrate by the temperature sensor and the temperature value of the temperature measurement substrate by the thermal camera, as a compensation value, and is corrected by subtracting the compensation value from the image 10data before compensation obtained in the uncompensated image data storage step (Kostrzewa [0028], [0040], [0077]-[0080]: processing and control block 120 receives thermal image data captured by the FPA of the infrared camera (as in Figure 5, step 504) and temperature data from temperature sensor (step 502) for processing, recognize inaccurate temperature data. The FPA are focal plane arrays of the infrared camera which detect infrared radiation to provide thermal images of target as in Kostrzewa [0003], wherein the target include objects in the optical path; [0030], [0059]-[0060]: processing and control block 120 interfaces with temperature sensor and corrects the thermal image based on temperature readings from the temperature sensor; [0080]-[0081]: processing and control block 120 estimates temperature difference between thermal image data and temperature sensor data  of components including window 170; [0085]: a variety of sets of correction values, i.e. calibration information, may be determined based on the temperature difference result in block 510, Figure 5; Figure 5, block 516, [0098]: applies the correction values to thermal image data of the infrared camera and thermal image data of the infrared camera as in [0033]; [0029], [0085]: the correction values are offset values)


Regarding claim 10, Soreefan and Kostrzewa disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
Soreefan discloses wherein in the step of temperature detection of the temperature measurement substrate by thermal 15camera, the temperature of the temperature measurement substrate obtained from the thermal camera is the average of the temperature data of the temperature measurement substrate (Soreefan [0063]: calculate average temperature of the tab 116).  

Regarding claim 18, Soreefan and Kostrzewa disclose an externally mounted temperature calibration device satisfying claim 7 as discussed in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba et al (JP 2019039672) discloses correcting infrared camera with temperature sensor.                                                                                                                              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486